Title: From John Adams to Joseph Aiken, 12 June 1798
From: Adams, John
To: Aiken, Joseph


To the Students of Dartmouth University in the State of New HampshireGentlemen
Philadelphia June 12 1798



I thank you for your Address presented to me by Mr. Freeman your Representative in Congress.
Your modest diffidence in regard to Measures of political Practice, well becomes your Age, and the Pursuits of your Lives science and Literature which have as they ought occupied hitherto the most of your time. But it behoves you to consider well the situation of your Country at the time you are to enter on the stage of Life, and prepare yourselves for the Parts you must act.
Be assured that your Tribute of Duty and Respect, your Love, your Attachment, your Confidence are Words of prescious import, which cannot be considered by me as Words of Course, nor as Words of Art.
your The offer of your Zeal, your Activity and your Lives, to repell the Foe that would make Us slaves in Case your Government should determine it necessary to change the scene of Negotiation to the field of Battle, is very amiable and affecting. You cannot all be soldiers. Society must be supplied with the ordinary Professions and Faculties in time of War as well as in Peace. Those of you who feel an Inclination to a Life of Danger and Glory, may find Employment for all the Activity and Enterprise of your Genius, in due time.
Let me interest you, and all my other young Friends in America whether Students or Men of Business, not to be dazzled by the Splendor, or intimidated by the Horror of modern Events. Remember, that the Roman Republic was revived in the fourteenth Century. That Rienzi was as famous as the modern Heroes. That Petrarch was his Friend and Admirer. That Atheism and Blasphemy were as prevalent and fashionable then as they are now at least in Italy. Let not a young Country be ruined and the only really growing Empire in the orld, be corrupted and ruined by such Extravagances.

John Adams